
  Slovenia 1991 (rev. 2016)
  
  

  

  


Preamble


Proceeding from the Basic Constitutional Charter on the Sovereignty and Independence of the Republic of Slovenia, and from fundamental human rights and freedoms, and the fundamental and permanent right of the Slovene nation to self-determination; and from the historical fact that in a centuries-long struggle for national liberation we Slovenes have established our national identity and asserted our statehood, the Assembly of the Republic of Slovenia hereby adopts



I. General Provisions



Article 1


Slovenia is a democratic republic.



Article 2


Slovenia is a state governed by the rule of law and a social state.



Article 3


Slovenia is a state of all its citizens and is founded on the permanent and inalienable right of the Slovene nation to self-determination.


In Slovenia power is vested in the people. Citizens exercise this power directly and through elections, consistent with the principle of the separation of legislative, executive and judicial powers.



Article 3a


Pursuant to a treaty ratified by the National Assembly by a two-thirds majority vote of all deputies, Slovenia may transfer the exercise of part of its sovereign rights to international organisations which are based on respect for human rights and fundamental freedoms, democracy and the principles of the rule of law and may enter into a defensive alliance with states which are based on respect for these values.


Before ratifying a treaty referred to in the preceding paragraph, the National Assembly may call a referendum. A proposal shall pass at the referendum if a majority of voters who have cast valid votes vote in favour of such. The National Assembly is bound by the result of such referendum. If such referendum has been held, a referendum regarding the law on the ratification of the treaty concerned may not be called.


Legal acts and decisions adopted within international organisations to which Slovenia has transferred the exercise of part of its sovereign rights shall be applied in Slovenia in accordance with the legal regulation of these organisations.


In procedures for the adoption of legal acts and decisions in international organisations to which Slovenia has transferred the exercise of part of its sovereign rights, the Government shall promptly inform the National Assembly of proposals for such acts and decisions as well as of its own activities. The National Assembly may adopt positions thereon, which the Government shall take into consideration in its activities. The relationship between the National Assembly and the Government arising from this paragraph shall be regulated in detail by a law adopted by a two-thirds majority vote of deputies present.



Article 4


Slovenia is a territorially unified and indivisible state.



Article 5


In its own territory, the state shall protect human rights and fundamental freedoms. It shall protect and guarantee the rights of the autochthonous Italian and Hungarian national communities. It shall maintain concern for autochthonous Slovene national minorities in neighbouring countries and for Slovene emigrants and workers abroad and shall foster their contacts with the homeland. It shall provide for the preservation of the natural wealth and cultural heritage and create opportunities for the harmonious development of society and culture in Slovenia.


Slovenes not holding Slovene citizenship may enjoy special rights and privileges in Slovenia. The nature and extent of such rights and privileges shall be regulated by law.



Article 6


The coat-of-arms of Slovenia has the form of a shield. In the middle of the shield, on a blue background, is a representation of Mount Triglav in white, under which there are two undulating blue lines symbolising the sea and rivers and above which there are three golden, six-pointed stars forming a downward-pointing triangle. The shield is bordered in red. The coat-of-arms is designed in accordance with a set standard of geometry and colour.


The flag of Slovenia is the white-blue-red Slovene national flag with the coat-of-arms of Slovenia. The ratio of the width of the flag to the length thereof is one to two. The colours of the flag are in the following order: white, blue and red. Each colour occupies a horizontal band covering one third of the area of the flag. The coat-of-arms is positioned in the upper left portion of the flag such that it lies with one half in the white field and the other in the blue field.


The national anthem of Slovenia is "Zdravljica".


The use of the coat-of-arms, the flag and the national anthem shall be provided by law.



Article 7


The state and religious communities shall be separate.


Religious communities shall enjoy equal rights; they shall pursue their activities freely.



Article 8


Laws and regulations must comply with generally accepted principles of international law and with treaties that are binding on Slovenia. Ratified and published treaties shall be applied directly.



Article 9


Local self-government in Slovenia is guaranteed.



Article 10


The capital of Slovenia is Ljubljana.



Article 11


The official language in Slovenia is Slovene. In those municipalities where Italian or Hungarian national communities reside, Italian or Hungarian shall also be official languages.



Article 12


Slovene citizenship shall be regulated by law.



Article 13


In accordance with treaties, aliens in Slovenia enjoy all the rights guaranteed by this Constitution and laws, except for those rights that pursuant to this Constitution or law only citizens of Slovenia enjoy.



II. Human Rights and Fundamental Freedoms



Article 14. Equality before the Law


In Slovenia everyone shall be guaranteed equal human rights and fundamental freedoms irrespective of national origin, race, sex, language, religion, political or other conviction, material standing, birth, education, social status, disability or any other personal circumstance.


All are equal before the law.



Article 15. Exercise and Limitation of Rights


Human rights and fundamental freedoms shall be exercised directly on the basis of the Constitution.


The manner in which human rights and fundamental freedoms are exercised may be regulated by law whenever the Constitution so provides or where this is necessary due to the particular nature of an individual right or freedom.


Human rights and fundamental freedoms shall be limited only by the rights of others and in such cases as are provided by this Constitution.


Judicial protection of human rights and fundamental freedoms, and the right to obtain redress for the violation of such rights and freedoms, shall be guaranteed.


No human right or fundamental freedom regulated by legal acts in force in Slovenia may be restricted on the grounds that this Constitution does not recognise that right or freedom or recognises it to a lesser extent.



Article 16. Temporary Suspension and Restriction of Rights


Human rights and fundamental freedoms provided by this Constitution may exceptionally be temporarily suspended or restricted during a war and state of emergency. Human rights and fundamental freedoms may be suspended or restricted only for the duration of the war or state of emergency, but only to the extent required by such circumstances and inasmuch as the measures adopted do not create inequality based solely on race, national origin, sex, language, religion, political or other conviction, material standing, birth, education, social status or any other personal circumstance.


The provision of the preceding paragraph does not allow any temporary suspension or restriction of the rights provided by Articles 17, 18, 21, 27, 28, 29 and 41.



Article 17. Inviolability of Human Life


Human life is inviolable. There is no capital punishment in Slovenia.



Article 18. Prohibition of Torture


No one may be subjected to torture, inhuman or degrading punishment or treatment. The conducting of medical or other scientific experiments on any person without his free consent is prohibited.



Article 19. Protection of Personal Liberty


Everyone has the right to personal liberty.


No one may be deprived of his liberty except in such cases and pursuant to such procedures as are provided by law.


Anyone deprived of his liberty must be immediately informed in his mother tongue, or in a language which he understands, of the reasons for being deprived of his liberty. Within the shortest possible time thereafter, he must also be informed in writing of why he has been deprived of his liberty. He must be instructed immediately that he is not obliged to make any statement, that he has the right to immediate legal representation of his own free choice and that the competent authority must, on his request, notify his relatives or those close to him of the deprivation of his liberty.



Article 20. Orders for and Duration of Detention


A person reasonably suspected of having committed a criminal offence may be detained only on the basis of a court order when this is absolutely necessary for the course of criminal proceedings or for reasons of public safety.


Upon detention, but not later than twenty-four hours thereafter, the person detained must be handed the written court order with a statement of reasons. The person detained has the right to appeal against the court order, and such appeal must be decided by a court within forty-eight hours. Detention may last only as long as there are legal reasons for such, but no longer than three months from the day of the deprivation of liberty. The Supreme Court may extend the detention a further three months.


If no charges are brought by the end of these terms, the suspected person shall be released.



Article 21. Protection of Human Personality and Dignity


Respect for human personality and dignity shall be guaranteed in criminal and in all other legal proceedings, as well as during the deprivation of liberty and enforcement of punitive sanctions.


Violence of any form on any person whose liberty has been restricted in any way is prohibited, as is the use of any form of coercion in obtaining confessions and statements.



Article 22. Equal Protection of Rights


Everyone shall be guaranteed equal protection of rights in any proceeding before a court and before other state authorities, local community authorities and bearers of public authority that decide on his rights, duties or legal interests.



Article 23. Right to Judicial Protection


Everyone has the right to have any decision regarding his rights, duties and any charges brought against him made without undue delay by an independent, impartial court constituted by law.


Only a judge duly appointed pursuant to rules previously established by law and by judicial regulations may judge such an individual.



Article 24. Public Nature of Court Proceedings


Court hearings shall be public. Judgements shall be pronounced publicly. Exceptions shall be provided by law.



Article 25. Right to Legal Remedies


Everyone shall be guaranteed the right to appeal or to any other legal remedy against the decisions of courts and other state authorities, local community authorities and bearers of public authority by which his rights, duties or legal interests are determined.



Article 26. Right to Compensation


Everyone has the right to compensation for damage caused through unlawful actions in connection with the performance of any function or other activity by a person or body performing such function or activity under state authority, local community authority or as a bearer of public authority.


Any person suffering damage has the right to demand, in accordance with the law, compensation also directly from the person or body that has caused damage.



Article 27. Presumption of Innocence


Any person charged with a criminal offence shall be presumed innocent until found guilty in a final judgement.



Article 28. Principle of Legality in Criminal Law


No one may be punished for an act which had not been declared a criminal offence under law, or for which a penalty had not been prescribed, at the time the act was performed.


Acts that are criminal shall be established and the resulting penalties pronounced according to the law that was in force at the time the act was performed, save where a more recent law adopted is more lenient towards the offender.



Article 29. Legal Guarantees in Criminal Proceedings


Anyone charged with a criminal offence must, in addition to absolute equality, be guaranteed the following rights:







•
the right to have adequate time and facilities to prepare his defence;






•
the right to be present at his trial and to conduct his own defence or to be defended by a legal representative;






•
the right to present all evidence to his benefit;






•
the right not to incriminate himself or his relatives or those close to him, or to admit guilt.





Article 30. Right to Rehabilitation and Compensation


Any person unjustly convicted of a criminal offence or deprived of his liberty without due cause has the right to rehabilitation and compensation, and other rights provided by law.



Article 31. Prohibition of Double Jeopardy


No one may be sentenced or punished twice for the same criminal offence for which criminal proceedings were dismissed finally, or for which the charge was finally rejected, or for which the person was acquitted or convicted by final judgement.



Article 32. Freedom of Movement


Everyone has the right to freedom of movement, to choose his place of residence, to leave the country and to return at any time.


This right may be limited by law, but only where this is necessary to ensure the course of criminal proceedings, to prevent the spread of infectious diseases, to protect public order or if the defence of the state so demands.


Entry into the country by aliens, and the duration of their stay in the country, may be limited on the basis of law.



Article 33. Right to Private Property and Inheritance


The right to private property and inheritance shall be guaranteed.



Article 34. Right to Personal Dignity and Safety


Everyone has the right to personal dignity and safety.



Article 35. Protection of Right to Privacy and Personality Rights


The inviolability of the physical and mental integrity of every person, his privacy and personality rights shall be guaranteed.



Article 36. Inviolability of Dwellings


Dwellings are inviolable.


No one may, without a court order, enter the dwelling or other premises of another person, nor may he search the same, against the will of the resident.


Any person whose dwelling or other premises are searched has the right to be present or to have a representative present.


Such a search may only be conducted in the presence of two witnesses.


Subject to conditions provided by law, an official may enter the dwelling or other premises of another person without a court order, and may in exceptional circumstances conduct a search in the absence of witnesses, where this is absolutely necessary for the direct apprehension of a person who has committed a criminal offence or to protect people or property.



Article 37. Protection of the Privacy of Correspondence and Other Means of Communication


The privacy of correspondence and other means of communication shall be guaranteed.


Only a law may prescribe that on the basis of a court order the protection of the privacy of correspondence and other means of communication and the inviolability of personal privacy be suspended for a set time where such is necessary for the institution or course of criminal proceedings or for reasons of national security.



Article 38. Protection of Personal Data


The protection of personal data shall be guaranteed. The use of personal data contrary to the purpose for which it was collected is prohibited.


The collection, processing, designated use, supervision and protection of the confidentiality of personal data shall be provided by law.


Everyone has the right of access to the collected personal data that relates to him and the right to judicial protection in the event of any abuse of such data.



Article 39. Freedom of Expression


Freedom of expression of thought, freedom of speech and public appearance, of the press and other forms of public communication and expression shall be guaranteed. Everyone may freely collect, receive and disseminate information and opinions.


Except in such cases as are provided by law, everyone has the right to obtain information of a public nature in which he has a well founded legal interest under law.



Article 40. Right to Correction and Reply


The right to correct published information which has damaged a right or interest of an individual, organisation or body shall be guaranteed, as shall be the right to reply to such published information.



Article 41. Freedom of Conscience


Religious and other beliefs may be freely professed in private and public life.


No one shall be obliged to declare his religious or other beliefs.


Parents have the right to provide their children with a religious and moral upbringing in accordance with their beliefs. The religious and moral guidance given to children must be appropriate to their age and maturity, and be consistent with their free conscience and religious and other beliefs or convictions.



Article 42. Right of Assembly and Association


The right of peaceful assembly and public meeting shall be guaranteed.


Everyone has the right to freedom of association with others.


Legal restrictions of these rights shall be permissible where so required for national security or public safety and for protection against the spread of infectious diseases.


Professional members of the defence forces and the police may not be members of political parties.



Article 43. Right to Vote


The right to vote shall be universal and equal.


Every citizen who has attained the age of eighteen years has the right to vote and be elected.


The law may provide in which cases and under what conditions aliens have the right to vote.


The law shall provide measures for encouraging the equal opportunity of men and women in standing for election to state authorities and local community authorities.



Article 44. Participation in the Management of Public Affairs


Every citizen has the right, in accordance with the law, to participate either directly or through elected representatives in the management of public affairs.



Article 45. Right to Petition


Every citizen has the right to file petitions and to pursue other initiatives of general significance.



Article 46. Right to Conscientious Objection


Conscientious objection shall be permissible in cases provided by law where this does not limit the rights and freedoms of others.



Article 47. Extradition


No citizen of Slovenia may be extradited or surrendered unless such obligation to extradite or surrender arises from a treaty by which, in accordance with the provisions of the first paragraph of Article 3a, Slovenia has transferred the exercise of part of its sovereign rights to an international organisation.



Article 48. Asylum


Within the limits of the law, the right of asylum shall be recognised for foreign nationals and stateless persons who are subject to persecution for their commitment to human rights and fundamental freedoms.



Article 49. Freedom of Work


Freedom of work shall be guaranteed.


Everyone shall choose his employment freely.


Everyone shall have access under equal conditions to any position of employment. Forced labour shall be prohibited.



Article 50. Right to Social Security


Citizens have the right to social security, including the right to a pension, under conditions provided by law.


The state shall regulate compulsory health, pension, disability and other social insurance, and shall ensure its proper functioning.


Special protection in accordance with the law shall be guaranteed to war veterans and victims of war.



Article 51. Right to Health Care


Everyone has the right to health care under conditions provided by law.


The rights to health care from public funds shall be provided by law.


No one may be compelled to undergo medical treatment except in cases provided by law.



Article 52. Rights of Disabled Persons


Disabled persons shall be guaranteed protection and work-training in accordance with the law.


Physically or mentally handicapped children and other severely disabled persons have the right to education and training for an active life in society.


The education and training referred to in the preceding paragraph shall be financed from public funds.



Article 53. Marriage and the Family


Marriage is based on the equality of spouses. Marriages shall be solemnised before an empowered state authority.


Marriage and the legal relations within it and the family, as well as those within an extramarital union, shall be regulated by law.


The state shall protect the family, motherhood, fatherhood, children and young people and shall create the necessary conditions for such protection.



Article 54. Rights and Duties of Parents


Parents have the right and duty to maintain, educate and raise their children. This right and duty may be revoked or restricted only for such reasons as are provided by law in order to protect the child's interests.


Children born out of wedlock have the same rights as children born within it.



Article 55. Freedom of Choice in Childbearing


Everyone shall be free to decide whether to bear children.


The state shall guarantee the opportunities for exercising this freedom and shall create such conditions as will enable parents to decide to bear children.



Article 56. Rights of Children


Children shall enjoy special protection and care. Children shall enjoy human rights and fundamental freedoms consistent with their age and maturity.


Children shall be guaranteed special protection from economic, social, physical, mental or other exploitation and abuse. Such protection shall be regulated by law.


Children and minors who are not cared for by their parents, who have no parents or who are without proper family care shall enjoy the special protection of the state. Their position shall be regulated by law.



Article 57. Education and Schooling


Freedom of education shall be guaranteed.


Primary education is compulsory and shall be financed from public funds.


The state shall create the opportunities for citizens to obtain a proper education.



Article 58. Autonomy of Universities and Other Institutions of Higher Education


State universities and state institutions of higher education shall be autonomous.


The manner of their financing shall be regulated by law.



Article 59. Freedom of Science and the Arts


The freedom of scientific and artistic endeavour shall be guaranteed.



Article 60. Intellectual Property Rights


The protection of copyright and other rights deriving from artistic, scientific, research and invention activities shall be guaranteed.



Article 61. Expression of National Affiliation


Everyone has the right to freely express affiliation with his nation or national community, to foster and give expression to his culture and to use his language and script.



Article 62. Right to Use One's Language and Script


Everyone has the right to use his language and script in a manner provided by law in the exercise of his rights and duties and in procedures before state and other bodies performing a public function.



Article 63. Prohibition of Incitement to Discrimination and Intolerance and Prohibition of Incitement to Violence and War


Any incitement to national, racial, religious or other discrimination, and the inflaming of national, racial, religious or other hatred and intolerance are unconstitutional.


Any incitement to violence and war is unconstitutional.



Article 64. Special Rights of the Autochthonous Italian and Hungarian National Communities in Slovenia


The autochthonous Italian and Hungarian national communities and their members shall be guaranteed the right to use their national symbols freely and, in order to preserve their national identity, the right to establish organisations and develop economic, cultural, scientific and research activities, as well as activities in the field of public media and publishing. In accordance with laws, these two national communities and their members have the right to education and schooling in their own languages, as well as the right to establish and develop such education and schooling. The geographic areas in which bilingual schools are compulsory shall be established by law. These national communities and their members shall be guaranteed the right to foster relations with their nations of origin and their respective countries. The state shall provide material and moral support for the exercise of these rights.


In order to exercise their rights, the members of these communities shall establish their own self-governing communities in the geographic areas where they live. On the proposal of these self-governing national communities, the state may authorise them to perform certain functions under national jurisdiction, and shall provide funds for the performing of such functions.


The two national communities shall be directly represented in representative bodies of local self-government and in the National Assembly.


The position of the Italian and Hungarian national communities and the manner in which their rights are exercised in the geographic areas where they live, the obligations of the self-governing local communities for the exercise of these rights, and those rights which the members of these national communities exercise also outside these areas, shall all be regulated by law. The rights of both national communities and their members shall be guaranteed irrespective of the number of members of these communities.


Laws, regulations and other general acts that concern the exercise of the constitutionally provided rights and the position of the national communities exclusively, may not be adopted without the consent of representatives of these national communities.



Article 65. Status and Special Rights of the Romany Community in Slovenia


The status and special rights of the Romany community living in Slovenia shall be regulated by law.



III. Economic and Social Relations



Article 66. Security of Employment


The state shall create opportunities for employment and work, and shall ensure the protection of both by law.



Article 67. Property


The manner in which property is acquired and enjoyed shall be established by law so as to ensure its economic, social and environmental function.


The manner and conditions of inheritance shall be established by law.



Article 68. Property Rights of Aliens


Aliens may acquire ownership rights to real estate under conditions provided by law or a treaty ratified by the National Assembly.



Article 69. Expropriation


Ownership rights to real estate may be revoked or limited in the public interest with the provision of compensation in kind or monetary compensation under conditions established by law.



Article 70. National Assets and Natural Resources


Special rights to use national assets may be acquired, subject to conditions established by law.


The conditions under which natural resources may be exploited shall be established by law.


The law may provide that natural resources may also be exploited by foreign persons and shall establish the conditions for such exploitation.



Article 70A. Right to Drinking Water


Everyone has the right to drinking water.


Water resources shall be a public good managed by the state.


As a priority and in a sustainable manner, water resources shall be used to supply the population with drinking water and water for household use and in this respect shall not be a market commodity.


The supply of the population with drinking water and water for household use shall be ensured by the state directly through self-governing local communities and on a not-for-profit basis.



Article 71. Protection of Land


The law shall establish special conditions for land utilisation in order to ensure its proper use.


Special protection of agricultural land shall be provided by law.


The state shall promote the economic, cultural and social advancement of the population living in mountain and hill areas.



Article 72. Healthy Living Environment


Everyone has the right in accordance with the law to a healthy living environment.


The state shall promote a healthy living environment. To this end, the conditions and manner in which economic and other activities are pursued shall be established by law.


The law shall establish under which conditions and to what extent a person who has damaged the living environment is obliged to provide compensation.


The protection of animals from cruelty shall be regulated by law.



Article 73. Protection of Natural and Cultural Heritage


Everyone is obliged in accordance with the law to protect natural sites of special interest, rarities and cultural monuments.


The state and local communities shall promote the preservation of the natural and cultural heritage.



Article 74. Free Enterprise


Free economic initiative shall be guaranteed.


The conditions for establishing commercial organisations shall be established by law. Commercial activities may not be pursued in a manner contrary to the public interest.


Unfair competition practices and practices which restrict competition in a manner contrary to the law are prohibited.



Article 75. Participation in Management


Employees shall participate in the management of commercial organisations and institutions in a manner and under conditions provided by law.



Article 76. Freedom of Trade Unions


The freedom to establish, operate and join trade unions shall be guaranteed.



Article 77. Right to Strike


Employees have the right to strike.


Where required by the public interest, the right to strike may be restricted by law, with due consideration given to the type and nature of activity involved.



Article 78. Proper Housing


The state shall create opportunities for citizens to obtain proper housing.



Article 79. Aliens Employed in Slovenia


Aliens employed in Slovenia and members of their families have special rights provided by law.



IV. Organisation of the State



a. The National Assembly



Article 80. Composition and Election


The National Assembly is composed of deputies of the citizens of Slovenia and comprises ninety deputies.


Deputies are elected by universal, equal, direct and secret voting.


One deputy of the Italian and one deputy of the Hungarian national communities shall always be elected to the National Assembly.


The electoral system shall be regulated by a law passed by the National Assembly by a two-thirds majority vote of all deputies.


Deputies, except for the deputies of the national communities, are elected according to the principle of proportional representation with a four-percent threshold required for election to the National Assembly, with due consideration that voters have a decisive influence on the allocation of seats to the candidates.



Article 81. Term of the National Assembly


The National Assembly is elected for four years.


If the term of the National Assembly expires during a war or state of emergency, its term shall expire six months after the end of the war or state of emergency, or earlier if the National Assembly itself so decides.


Elections to the National Assembly are called by the President of the Republic. A new National Assembly shall be elected no sooner than two months and no later than fifteen days before the expiry of four years from the date of the first session of the previous National Assembly. If the National Assembly is dissolved, a new National Assembly shall be elected no later than two months after the dissolution of the previous one. The term of the previous National Assembly shall end on the first session of the new National Assembly, which shall be called by the President of the Republic no later than twenty days after the election of the new National Assembly.



Article 82. Deputies


Deputies of the National Assembly are representatives of all the people and shall not be bound by any instructions.


The law shall establish who may not be elected a deputy, and the incompatibility of the office of deputy with other offices and activities.


The National Assembly confirms the election of deputies. An appeal may be made before the Constitutional Court, in accordance with the law, against a decision of the National Assembly.



Article 83. Immunity of Deputies


No deputy of the National Assembly shall be criminally liable for any opinion expressed or vote cast at sessions of the National Assembly or its working bodies.


No deputy may be detained nor, where such deputy claims immunity, may criminal proceedings be initiated against him without the permission of the National Assembly, except where such deputy has been apprehended committing a criminal offence for which a prison sentence of over five years is prescribed.


The National Assembly may also grant immunity to a deputy who has not claimed such immunity or who has been apprehended committing such criminal offence as referred to in the preceding paragraph.



Article 84. President of the National Assembly


The National Assembly has a president who is elected by a majority vote of all deputies.



Article 85. Sessions of the National Assembly


The National Assembly meets in regular and extraordinary sessions.


Regular and extraordinary sessions are called by the President of the National Assembly; an extraordinary session must be called if so required by at least a quarter of the deputies of the National Assembly or by the President of the Republic.



Article 86. Decision-making


The National Assembly may pass decisions if a majority of deputies are present at the session. The National Assembly adopts laws and other decisions and ratifies treaties by a majority of votes cast by those deputies present, save where a different type of majority is provided by the Constitution or by law.



Article 87. Legislative Power of the National Assembly


The rights and duties of citizens and other persons may be determined by the National Assembly only by law.



Article 88. Legislative Initiative


Laws may be proposed by the Government or by any deputy. Laws may also be proposed by at least five thousand voters.



Article 89. Legislative Procedure


The National Assembly shall pass laws in a multiphase procedure unless otherwise provided by its rules of procedure.



Article 90. Legislative Referendum


The National Assembly shall call a referendum on the entry into force of a law that it has adopted if so required by at least forty thousand voters.


A referendum may not be called:







•
on laws on urgent measures to ensure the defence of the state, security, or the elimination of the consequences of natural disasters;






•
on laws on taxes, customs duties, and other compulsory charges, and on the law adopted for the implementation of the state budget;






•
on laws on the ratification of treaties;






•
on laws eliminating an unconstitutionality in the field of human rights and fundamental freedoms or any other unconstitutionality.




The right to vote in a referendum is held by all citizens who are eligible to vote in elections.


A law is rejected in a referendum if a majority of voters who have cast valid votes vote against the law, provided at least one fifth of all qualified voters have voted against the law.


Referendums are regulated by a law passed in the National Assembly by a two-thirds majority vote of deputies present.



Article 91. Promulgation of Laws


Laws are promulgated by the President of the Republic no later than eight days after they have been passed.


The National Council may within seven days of the passing of a law and prior to its promulgation require the National Assembly to decide again on such law. In deciding again, a majority of all deputies must vote for such law to be passed unless the Constitution envisages a higher majority for the passing of the law under consideration. Such new decision by the National Assembly is final.



Article 92. War and State of Emergency


A state of emergency shall be declared whenever a great and general danger threatens the existence of the state. The declaration of war or state of emergency, urgent measures and their repeal shall be decided upon by the National Assembly on the proposal of the Government.


The National Assembly decides on the use of the defence forces.


In the event that the National Assembly is unable to convene, the President of the Republic shall decide on matters from the first and second paragraphs of this article. Such decisions must be submitted for confirmation to the National Assembly immediately upon it next convening.



Article 93. Parliamentary Inquiry


The National Assembly may order inquiries on matters of public importance, and it must do so when required by a third of the deputies of the National Assembly or when required by the National Council. For this purpose it shall appoint a commission which in matters of investigation and examination has powers comparable to those of judicial authorities.



Article 94. Rules of Procedure of the National Assembly


The National Assembly has rules of procedure which it shall adopt by a two-thirds majority vote of deputies present.



Article 95. Remuneration of Deputies


Deputies of the National Assembly receive such salary or remuneration as are established by law.



b. The National Council



Article 96. Composition


The National Council is the representative body for social, economic, professional and local interests. The National Council has forty members. It is composed of:







•
four representatives of employers;






•
four representatives of employees;






•
four representatives of farmers, crafts and trades, and independent professions;






•
six representatives of non-commercial fields;






•
twenty-two representatives of local interests.




The organisation of the National Council is regulated by law.



Article 97. Powers of the National Council


The National Council may:







•
propose to the National Assembly the passing of laws;






•
convey to the National Assembly its opinion on all matters within the competence of the National Assembly;






•
require the National Assembly to decide again on a given law prior to its promulgation;






•
require inquiries on matters of public importance as referred to in Article 93.




Where required by the National Assembly, the National Council must express its opinion on an individual matter.



Article 98. Election


Election to the National Council shall be regulated by a law passed by the National Assembly by a two-thirds majority vote of all deputies.


Members of the National Council are elected for a term of five years.



Article 99. Decision-Making


The National Council may pass decisions if a majority of members are present at the session.


The National Council decides by a majority of votes cast by those members present.



Article 100. Immunity and Incompatibility of Office


A member of the National Council may not at the same time be a deputy of the National Assembly.


Members of the National Council enjoy the same immunity as deputies. Immunity is decided upon by the National Council.



Article 101. Rules of Procedure of the National Council


The National Council has rules of procedure which it shall adopt by a majority vote of all members.



c. President of the Republic



Article 102. Office of President of the Republic


The President of the Republic represents the Republic of Slovenia and is commander-in-chief of its defence forces.



Article 103. Election of the President of the Republic


The President of the Republic is elected in direct, general elections by secret ballot.


The candidate who receives a majority of the valid votes cast is elected President of the Republic.


The President of the Republic is elected for a term of five years and may be elected for a maximum of two consecutive terms. If the term of office of the President of the Republic expires during a war or state of emergency, the President's term shall expire six months after the cessation of such war or state of emergency.


Only a citizen of Slovenia may be elected President of the Republic. Elections to the office of President of the Republic are called by the President of the National Assembly. The President of the Republic must be elected no later than fifteen days before the expiry of the term of the incumbent President.



Article 104. Oath of Office of the President of the Republic


Before taking office, the President of the Republic shall swear the following oath before the National Assembly:


"I swear that I shall uphold the constitutional order, that I shall act according to my conscience and that I shall do all in my power for the good of Slovenia."



Article 105. Incompatibility of the Office of President of the Republic


The office of President of the Republic is incompatible with any other public office or occupation.



Article 106. Deputisation of the President of the Republic


In the event of permanent absence, death, resignation or other cessation of performing the office of President, the President of the National Assembly shall temporarily perform the duties of the office of President of the Republic until the election of a new President of the Republic. In such event, elections for a new President of the Republic must be called no later than fifteen days after the cessation of office of the previous President of the Republic.


The President of the National Assembly also temporarily performs the duties of the office of President of the Republic during any absence of the President of the Republic.



Article 107. Powers of the President of the Republic


The President of the Republic:







•
calls elections to the National Assembly;






•
promulgates laws;






•
appoints state officials where provided by law;






•
appoints and recalls ambassadors and envoys of the Republic, and accepts the letters of credence of foreign diplomatic representatives;






•
issues instruments of ratification;






•
decides on the granting of clemency;






•
confers decorations and honorary titles;






•
performs other duties determined by this Constitution.




Where required by the National Assembly the President of the Republic must express his opinion on an individual issue.



Article 108. Decrees with the Force of Law


In the event that the National Assembly is unable to convene due to a state of emergency or war, the President of the Republic may, on the proposal of the Government, issue decrees with the force of law.


Such decrees may, in exception, restrict individual rights and fundamental freedoms as provided by Article 16 of this Constitution.


The President of the Republic must submit decrees with the force of law to the National Assembly for confirmation immediately upon it next convening.



Article 109. Accountability of the President of the Republic


If in the performance of his office the President of the Republic violates the Constitution or seriously violates the law, he may be impeached by the National Assembly before the Constitutional Court. The Constitutional Court shall decide either that the impeachment charges are justified or it shall dismiss the charges, and it may further decide on relieving the President of office by a two-thirds majority vote of all judges. Upon receiving a resolution on impeachment from the National Assembly, the Constitutional Court may decide that pending a decision on impeachment the President of the Republic may not perform his office.



cc. The Government



Article 110. Composition of the Government


The Government is composed of the president and ministers. Within the scope of their powers, the Government and individual ministers are independent and accountable to the National Assembly.



Article 111. Election of the President of the Government


After consultation with the leaders of parliamentary groups the President of the Republic proposes to the National Assembly a candidate for President of the Government.


The President of the Government is elected by the National Assembly by a majority vote of all deputies unless otherwise provided by this Constitution. Voting is by secret ballot.


If such candidate does not receive the necessary majority of votes, the President of the Republic may after renewed consultation propose within fourteen days a new candidate, or the same candidate again, and candidates may also be proposed by parliamentary groups or a minimum of ten deputies. If within this period several candidates have been proposed, each one is voted on separately beginning with the candidate proposed by the President of the Republic, and if this candidate is not elected, a vote is taken on the other candidates in the order in which they were proposed.


If no candidate is elected, the President of the Republic dissolves the National Assembly and calls new elections, unless within forty-eight hours the National Assembly decides by a majority of votes cast by those deputies present to hold new elections for President of the Government, whereby a majority of votes cast by those deputies present is sufficient for the election of the candidate. In such new elections a vote is taken on candidates individually in order of the number of votes received in the earlier voting and then on the new candidates proposed prior to the new vote, wherein any candidate proposed by the President of the Republic takes precedence.


If in such elections no candidate receives the necessary number of votes, the President of the Republic dissolves the National Assembly and calls new elections.



Article 112. Appointment of Ministers


Ministers are appointed and dismissed by the National Assembly on the proposal of the President of the Government.


Prior to appointment a proposed minister must appear before a competent commission of the National Assembly and answer its questions.



Article 113. Oath of Office of the Government


Upon election and appointment respectively, the President of the Government and ministers shall swear before the National Assembly the oath of office provided by Article 104.



Article 114. Organisation of the Government


The President of the Government is responsible for ensuring the unity of the political and administrative direction of the Government and coordinates the work of ministers. Ministers are collectively accountable for the work of the Government, and each minister is accountable for the work of his ministry.


The composition and functioning of the Government, and the number, competencies and organisation of ministries shall be regulated by law.



Article 115. Termination of Office of the President of the Government and Ministers


The President of the Government and ministers cease to hold office when a new National Assembly convenes following elections; ministers also cease to hold office whenever the President of the Government ceases to hold office and whenever such ministers are dismissed or resign; ministers must, however, continue to perform their regular duties until the election of a new President of the Government or until the appointment of new ministers.



Article 116. Vote of No Confidence


The National Assembly may pass a vote of no confidence in the Government only by electing a new President of the Government on the proposal of at least ten deputies and by a majority vote of all deputies. The incumbent President of the Government is thereby dismissed, but together with his ministers he must continue to perform his regular duties until the swearing in of a new Government.


No less than forty-eight hours must elapse between the lodging of a proposal to elect a new President of the Government and the vote itself, unless the National Assembly decides otherwise by a two-thirds majority vote of all deputies, or if the country is at war or in a state of emergency.


Where a President of the Government has been elected on the basis of the fourth paragraph of Article 111 a vote on no confidence is expressed in him if on the proposal of at least ten deputies, the National Assembly elects a new President of the Government by a majority of votes cast.



Article 117. Vote of Confidence


The President of the Government may require a vote of confidence in the Government. If the Government does not receive the support of a majority vote of all deputies, the National Assembly must elect within thirty days a new President of the Government or in a new vote express its confidence in the incumbent President of the Government, or failing this, the President of the Republic dissolves the National Assembly and calls new elections. The President of the Government may tie the issue of confidence to the adoption of a law or to some other decision in the National Assembly. If such decision is not adopted, it is deemed that a vote of no confidence in the Government has been passed.


No less than forty-eight hours must elapse between the requirement of a vote of confidence and the vote itself.



Article 118. Interpellation


An interpellation with respect to the work of the Government or an individual minister may be initiated in the National Assembly by at least ten deputies.


If, after the debate following such interpellation, a majority of all deputies carries a vote of no confidence in the Government or in an individual minister, the National Assembly dismisses the Government or said minister.



Article 119. Impeachment of the President of the Government and Ministers


The National Assembly may impeach the President of the Government or ministers before the Constitutional Court on charges of violating the Constitution and laws during the performance of their office. The Constitutional Court considers the charges in such a manner as determined in Article 109.



d. State Administration



Article 120. Organisation and Work of the State Administration


The organisation of the state administration, its competence and the manner of appointment of its officers are regulated by law.


Administrative bodies perform their work independently within the framework and on the basis of the Constitution and laws.


Judicial protection of the rights and legal interests of citizens and organisations is guaranteed against decisions and actions of administrative bodies and bearers of public authority.



Article 121. Public Authorities


Legal entities and natural persons may be vested by law or on the basis thereof with the public authority to perform certain duties of the state administration.



Article 122. Employment in the State Administration


Employment in the state administration is possible only on the basis of open competition, except in cases provided by law.



e. National Defence



Article 123. Duty to Participate in the National Defence


Participation in the national defence is compulsory for citizens within the limits and in the manner provided by law.


Citizens who for their religious, philosophical or humanitarian convictions are not willing to perform military duties, must be given the opportunity to participate in the national defence in some other manner.



Article 124. National Defence


The form, extent and organisation of the defence of the inviolability and integrity of the national territory shall be regulated by a law adopted by the National Assembly by a two-thirds majority vote of deputies present.


The conducting of defence is supervised by the National Assembly.


In the provision of security the state proceeds principally from a policy of peace, and an ethic of peace and non-aggression.



f. The Judiciary



Article 125. Independence of Judges


Judges shall be independent in the performance of the judicial function. They shall be bound by the Constitution and laws.



Article 126. Organisation and Jurisdiction of Courts


The organisation and jurisdiction of courts are determined by law.


Extraordinary courts may not be established, nor may military courts be established in peacetime.



Article 127. Supreme Court


The Supreme Court is the highest court in the state.


It decides on ordinary and extraordinary legal remedies and performs other functions provided by law.



Article 128. Participation of Citizens in the Exercising of Judicial Power


The circumstances and form of the direct participation of citizens in the exercising of judicial power are regulated by law.



Article 129. Permanence of Judicial Office


The office of a judge is permanent. The age requirement and other conditions for election are determined by law.


The retirement age of judges is determined by law.



Article 130. Election of Judges


Judges are elected by the National Assembly on the proposal of the Judicial Council.



Article 131. Judicial Council


The Judicial Council is composed of eleven members. The National Assembly elects five members on the proposal of the President of the Republic from among university professors of law, attorneys and other lawyers, whereas judges holding permanent judicial office elect six members from among their own number. The members of the council select a president from among their own number.



Article 132. Termination of and Dismissal from Judicial Office


A judge ceases to hold judicial office where circumstances arise as provided by law.


If in the performance of the judicial office a judge violates the Constitution or seriously violates the law, the National Assembly may dismiss such judge on the proposal of the Judicial Council.


If a judge is found by a final judgement to have deliberately committed a criminal offence through the abuse of the judicial office, the National Assembly dismisses such judge.



Article 133. Incompatibility of Judicial Office


Judicial office is not compatible with office in other state bodies, in local self-government bodies and in bodies of political parties, and with other offices and activities as provided by law.



Article 134. Immunity of Judges


No one who participates in making judicial decisions may be held accountable for an opinion expressed during decision-making in court.


If a judge is suspected of a criminal offence in the performance of judicial office, he may not be detained nor may criminal proceedings be initiated against him without the consent of the National Assembly.



g. State Prosecutors Office



Article 135. State Prosecutor


State Prosecutors file and present criminal charges and have other powers provided by law.


The organisation and powers of state prosecutor offices are provided by law.



Article 136. Incompatibility of the Office of State Prosecutor


The office of State Prosecutor is not compatible with office in other state bodies, in local self-government bodies and in bodies of political parties, and with other offices and activities as provided by law.



h. Attorneyship and Notariat



Article 137. Attorneyship and Notariat


Attorneyship is an independent service within the system of justice, and is regulated by law.


The notariat is a public service regulated by law.



V. Self-Government



a. Local Self-Government



Article 138. Exercise of Local Self-Government


Residents of Slovenia exercise local self-government in municipalities and other local communities.



Article 139. Municipalities


Municipalities are self-governing local communities.


The territory of a municipality comprises a settlement or several settlements bound together by the common needs and interests of the residents.


A municipality is established by law following a referendum by which the will of the residents in a given territory is determined. The territory of the municipality is also defined by law.



Article 140. Scope of Local Self-Government


The competencies of a municipality comprise local affairs which may be regulated by the municipality autonomously and which affect only the residents of the municipality.


The state may by law transfer to municipalities the performance of specific duties within the state competence if it also provides financial resources to enable such.


State authorities shall supervise the proper and competent performance of work relating to matters vested in the local community bodies by the state.



Article 141. Urban Municipalities


A town may attain the status of an urban municipality in accordance with such procedure and under such conditions as provided by law.


An urban municipality performs, as being within its original competence, particular duties within the state competence relating to urban development as provided by law.



Article 142. Municipal Revenue


A municipality is financed from its own sources. Municipalities that are unable to completely provide for the performance of their duties due to insufficient economic development are assured additional funding by the state in accordance with principles and criteria provided by law.



Article 143. Region


A region is a self-governing local community that manages local affairs of wider importance, and certain affairs of regional importance provided by law.


Regions are established by a law which also determines their territory, seat, and name. Such law is adopted by the National Assembly by a two-thirds majority vote of deputies present. The participation of the municipalities must be guaranteed in the procedure for adopting the law.


The state transfers by law the performance of specific duties within the state competence to the regions and must provide to them the necessary financial resources to enable such.



Article 144. Supervision by State Authorities


State authorities supervise the legality of the work of local community authorities.



b. Other Forms of Self-Government



Article 145. Self-Government in the Field of Social Activities


Citizens may form self-governing associations to promote their interests.


Citizens may be given the authority by law to manage through self-government particular matters within the state competence.



VI. Public Finance



Article 146. Financing of the State and Local Communities


The state and local communities raise funds for the performance of their duties by means of taxes and other compulsory charges as well as from revenues from their own assets.


The state and local communities disclose the value of their assets by means of balance sheets.



Article 147. Taxes


The state imposes taxes, customs duties and other charges by law. Local communities impose taxes and other charges under conditions provided by the Constitution and law.



Article 148. Budgets


All revenues and expenditures for the financing of public spending must be included in the budgets of the state.


Revenues and expenditures of the budgets of the state must be balanced in the medium-term without borrowing, or revenues must exceed expenditures. Temporary deviation from this principle is only allowed when exceptional circumstances affect the state.


The manner and the time frame of the implementation of the principle referred to in the preceding paragraph, the criteria for determining exceptional circumstances, and the course of action when they arise, shall be determined by a law adopted by the National Assembly by a two-thirds majority vote of all deputies.


If a budget has not been adopted by the first day it is due to be implemented, the beneficiaries financed by the budget are temporarily financed in accordance with the previous budget.



Article 149. State Borrowings


State borrowings and guarantees by the state for loans are only permitted on the basis of law.



Article 150. Court of Audit


The Court of Audit is the highest body for supervising state accounts, the state budget and all public spending.


The organisation and powers of the Court of Audit are provided by law.


The Court of Audit is independent in the performance of its duties and bound by the Constitution and laws.



Article 151. Appointment of Members to the Court of Audit


Members of the Court of Audit are appointed by the National Assembly.



Article 152. Central Bank


Slovenia has a central bank. In its functioning the bank is independent and directly accountable to the National Assembly. The central bank is established by law.


The governor of the central bank is appointed by the National Assembly.



VII. Constitutionality and Legality



Article 153. Conformity of Legal Acts


Laws, regulations and other general legal acts must be in conformity with the Constitution.


Laws must be in conformity with generally accepted principles of international law and with valid treaties ratified by the National Assembly, whereas regulations and other general legal acts must also be in conformity with other ratified treaties.


Regulations and other general legal acts must be in conformity with the Constitution and laws.


Individual acts and actions of state authorities, local community authorities and bearers of public authority must be based on a law or regulation adopted pursuant to law.



Article 154. Validity and Publication of Regulations


Regulations must be published prior to coming into force. A regulation comes into force on the fifteenth day after its publication unless otherwise determined in the regulation itself.


State regulations are published in the official gazette of the state, whereas local community regulations are published in the official publication determined by the local community.



Article 155. Prohibition of Retroactive Effect of Legal Acts


Laws and other regulations and general legal acts cannot have retroactive effect.


Only a law may establish that certain of its provisions have retroactive effect, if this is required in the public interest and provided that no acquired rights are infringed thereby.



Article 156. Constitutional Review


If a court deciding some matter deems a law which it should apply to be unconstitutional, it must stay the proceedings and initiate proceedings before the Constitutional Court. The proceedings in the court may be continued after the Constitutional Court has issued its decision.



Article 157. Judicial Review of Administrative Acts


A court having jurisdiction to review administrative acts decides the legality of final individual acts with which state authorities, local community authorities and bearers of public authority decide the rights or obligations and legal entitlements of individuals and organisations, if other legal protection is not provided by law for a particular matter.


If other legal protection is not provided, the court having jurisdiction to review administrative acts also decides on the legality of individual actions and acts which intrude upon the constitutional rights of the individual.



Article 158. Finality of Legal Decisions


Legal relations regulated by the final decision of a state authority may be annulled, abrogated or amended only in such cases and by such procedures as are provided by law.



Article 159. Ombudsman for Human Rights and Fundamental Freedoms


In order to protect human rights and fundamental freedoms in relation to state authorities, local self-government authorities and bearers of public authority, the office of the ombudsman for the rights of citizens shall be established by law.


Special ombudsmen for the rights of citizens may also be established by law for particular fields.



VIII. The Constitutional Court



Article 160. Powers of the Constitutional Court


The Constitutional Court decides:







•
on the conformity of laws with the Constitution;






•
on the conformity of laws and other regulations with ratified treaties and with the general principles of international law;






•
on the conformity of regulations with the Constitution and with laws;






•
on the conformity of local community regulations with the Constitution and with laws;






•
on the conformity of general acts issued for the exercise of public authority with the Constitution, laws and regulations;






•
on constitutional complaints stemming from the violation of human rights and fundamental freedoms by individual acts;






•
on jurisdictional disputes between the state and local communities and among local communities themselves;






•
on jurisdictional disputes between courts and other state authorities;






•
on jurisdictional disputes between the National Assembly, the President of the Republic and the Government;






•
on the unconstitutionality of the acts and activities of political parties; and






•
on other matters vested in the Constitutional Court by this Constitution or laws.




In the process of ratifying a treaty, the Constitutional Court, on the proposal of the President of the Republic, the Government or a third of the deputies of the National Assembly, issues an opinion on the conformity of such treaty with the Constitution. The National Assembly is bound by the opinion of the Constitutional Court.


Unless otherwise provided by law, the Constitutional Court decides on a constitutional complaint only if legal remedies have been exhausted. The Constitutional Court decides whether to accept a constitutional complaint for adjudication on the basis of criteria and procedures provided by law.



Article 161. Abrogation of a Law


If the Constitutional Court establishes that a law is unconstitutional, it abrogates such law in whole or in part. Such abrogation takes effect immediately or within a period of time determined by the Constitutional Court. This period of time may not exceed one year. The Constitutional Court annuls or abrogates other regulations or general acts that are unconstitutional or contrary to law. Under conditions provided by law, the Constitutional Court may, up until a final decision, suspend in whole or in part the implementation of an act whose constitutionality or legality is being reviewed.


If in deciding on a constitutional complaint the Constitutional Court establishes the unconstitutionality of a regulation or general act, it may in accordance with the provisions of the first paragraph of this article annul or abrogate such regulation or act.


The legal consequences of Constitutional Court decisions shall be regulated by law.



Article 162. Proceedings before the Constitutional Court


Proceedings before the Constitutional Court shall be regulated by law.


The law determines who may require the initiation of proceedings before the Constitutional Court. Anyone who demonstrates legal interest may request the initiation of proceedings before the Constitutional Court.


The Constitutional Court decides by a majority vote of all its judges unless otherwise provided for individual cases by the Constitution or law. The Constitutional Court may decide whether to initiate proceedings following a constitutional complaint with fewer judges as provided by law.



Article 163. Composition and Election


The Constitutional Court is composed of nine judges, elected on the proposal of the President of the Republic by the National Assembly in a manner provided by law.


The judges are elected from among legal experts.


The President of the Constitutional Court is elected by the judges from among their own number for a term of three years.



Article 164. Early Termination of Office of a Constitutional Court Judge


A Constitutional Court judge may be subject to early termination of office in a manner provided by law only:







•
if the judge himself so requests,






•
if the judge is punished by imprisonment for a criminal offence, or






•
due to permanent loss of capacity to perform his office.





Article 165. Term of Office of Judges


Constitutional Court judges are elected for a term of nine years. Constitutional Court judges may not be re-elected.


Upon the expiry of the term for which a Constitutional Court judge has been elected, he continues to perform his office until the election of a new judge.



Article 166. Incompatibility of Office


The office of Constitutional Court judge is not compatible with office in state bodies, in local self-government bodies and in bodies of political parties, and with other offices and activities that are not compatible by law with the office of Constitutional Court judge.



Article 167. Immunity


Constitutional Court judges enjoy the same immunity as National Assembly deputies. The National Assembly decides on such immunity.



IX. Procedure for Amending the Constitution



Article 168. Proposal to Initiate the Procedure


A proposal to initiate the procedure for amending the Constitution may be made by twenty deputies of the National Assembly, the Government or at least thirty thousand voters.


Such proposal is decided upon by the National Assembly by a two-thirds majority vote of deputies present.



Article 169. Acts Amending the Constitution


The National Assembly adopts acts amending the Constitution by a two-thirds majority vote of all deputies.



Article 170. Confirmation of Constitutional Amendments by Referendum


The National Assembly must submit a proposed constitutional amendment to voters for adoption in a referendum, if so required by at least thirty deputies.


A constitutional amendment is adopted in a referendum if a majority of those voting voted in favour of the same, provided that a majority of all voters participated in the referendum.



Article 171. Promulgation of Constitutional Amendments


Constitutional amendments enter into force upon their promulgation in the National Assembly.



X. Transitional and Final Provisions



Article 172


This Constitution enters into force upon its promulgation.



Article 173


The provisions of this Constitution apply from the day of its promulgation, unless otherwise provided in the constitutional act implementing this Constitution.



Article 174


A constitutional act shall be passed in order to implement this Constitution and to ensure transition to the application of the provisions of this Constitution.


The constitutional act shall be passed by a two-thirds majority vote of all deputies in all chambers of the Assembly of the Republic of Slovenia.

